TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00187-CV


                                         J. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
                             NO. C2018-0472C
          THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

March 8, 2019. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Sandra Randle Jackson is hereby

ordered to file the reporter’s record in this case on or before April 5, 2019. If the record is not

filed by that date, Jackson may be required to show cause why she should not be held in

contempt of court.
              It is ordered on March 26, 2019.



Before Chief Justice Rose, Justices Kelly and Smith